             Case 1:15-cv-07 488-CM-RWL Document 866 Filed 08/1~/18 t-'age J. u1 '"
             Case 1:15-cv-07488-CM-RWL Document 869 Filed 08/13/19 Page 1 of 2

                                                 WILKINSON
  2001 M STREET, NW
                                                                                                         WWW WILKINSONWALSH COM
      101• Floor                                 WALSH             +
WASHINGTON, DC 20036
                                                 ESKOVITZ                                               A LIMITED LIABILITY'PART.NERSHIP
                                                                                                     .. =-:, - -   ____ __,__:: __   -   -~   ~


                                                                                                                                         !i
                                       WASHINGTON, D.C.   !                                                                               !\


                                                                       ,.1·1    }
                                              August 13, 2019


   VIA ECF AND FEDERAL EXPRESS
                                                                  ~             -h'na.1      fr& +n'a[ C c , , . . ~
   The Honorable Colleen McMahon
   United States District Court                                        i1      nou>       5e,} -f-y- }hl,\r5~ 1 lti) 1°                                    I1'l
   Southern District of New York                                       ~\o:oo             o.,n--,         ,n~I ,~                        5cJ.ve,Jul,ej,
   500 Pearl Street, Room 2550
   New York, New York 10007                                            ¼r            »-' t't
                                                                                    fv..ot"\ _L,..        fo \                       @            Cf [3°   °'.   Y"'"',



                                                                               ~£]:;£__
               Re:     In re Namenda Direct Purchaser Antitrust Litigation, 15 Civ. 7488 (CM)                                        ~/J/ 11
                       Final Pre-Trial Conference

   Dear Judge McMahon:

           We represent Forest in this matter and write in response to Plaintiffs' request for an
   adjournment of the final pre-trial conference. See ECF No. 865. Forest has no objection to
   Plaintiffs' request, and we are available on any other day before trial save for October 18.

                                                              Respectfully submitted,

                                                              Isl Beth Wilkinson
                                                              Beth A. Wilkinson
                                                              Rakesh N. Kilaru
                                                              Kieran G. Gostin
                                                              WILKINSON WALSH + ESKOVITZ LLP
                                                              2001 M Street NW, 10th Floor
                                                              Washington, DC 20036
                                                              Telephone: (202) 847-4000

                                                              Chanakya A. Sethi
                                                              WILKINSON WALSH    + ESKOVITZ LLP
                                                              130 West 42nd Street, Suite 1402
                                                              New York, NY 1003§
                                                              Telephone: (929) 264-7765
Case
 Case1:15-cv-07488-CM-RWL
      1:15-cv-07488-CM-RWL Document
                            Document866
                                     869 Filed
                                          Filed08/13/19
                                                08/13/19 Page
                                                          Page22ofof22




                                      Martin M. Toto
                                      Kristen O' Shaughnessy
                                      WHITE & CASE LLP
                                      1221 A venue of the Americas
                                      New York, New York 10020
                                      Telephone: (212) 819-8200

                                      J. Mark Gidley
                                      WHITE & CASE LLP
                                      701 Thirteenth Street NW
                                      Washington, DC 20005
                                      Telephone: (202) 626-3600

                                      Counsel for Defendants Actavis pie;
                                      Forest Laboratories, LLC;
                                      Forest Laboratories, Inc.; and
                                      Forest Laboratories Holdings Ltd.




                                  2
